Exhibit 99.1 Pinnacle Airlines Reports Fourth Quarter 2007 Financial Results MEMPHIS, TN – February 21, 2008 – Pinnacle Airlines Corp. (NASDAQ: PNCL) (“the “Company”) today reported fourth quarter 2007 net income and fully diluted earnings per share (“EPS”) of $6.7 million and $0.32, respectively, excluding a potential one-time, non-cash charge that the Company is analyzing as further discussed below.The Company’s net income and EPS were $12.3 million and $0.56, respectively, for the fourth quarter of 2006, excluding nonrecurring items.The 2007 financial results reflect the contractual changes in the airline services agreement (the “ASA”) between the Company’s wholly owned subsidiary, Pinnacle Airlines, Inc. (“Pinnacle”), and Northwest Airlines, Inc. (“Northwest”) that became effective January 1, 2007, and include the financial results of Colgan Air, Inc. (“Colgan”), the airline acquired by the Company in January 2007.See further discussion under “Fourth Quarter 2007 Financial and Operating Results.” The Company is analyzing a potential one-time, non-cash charge related to its deferred tax liability.The potential adjustment could reduce 2007 net income by approximately $7.4 million.The Company expects to complete its analysis of this item in order to file its Form 10-K timely with the Securities and Exchange Commission. Fourth Quarter 2007 Significant Accomplishments · Delta Connection Operations Begin: On December 1, Pinnacle, launched its first CRJ-900 regional jet for Delta Air Lines as a Delta Connection carrier.In the first month of operation, Pinnacle achieved a 100% completion rate utilizing just one aircraft.Pinnacle currently has four CRJ-900 aircraft in service under its Delta Connection agreement, and will add the remaining 12 aircraft through early 2009.Pinnacle’s CRJ-900 aircraft contain enhanced cabin upgrades, providing for superior passenger comfort as compared to previous versions of the CRJ-900. · Delivery of First Q400 Next-Generation Turbo Prop:The Company’s other wholly owned subsidiary, Colgan Air, Inc. (“Colgan”), received the first of 15 Bombardier Q400 turboprops in early January, after a successful effort to plan for their delivery during the fourth quarter of 2007.The 74-seat aircraft have superior passenger comfort as compared to 50-seat regional jets, and unique performance capabilities provide an operational advantage in congested areas.The environmentally friendly “green” aircraft has a lower fuel burn, lower emissions and reduced noise levels, and operating costs at or below that of a 50-seat regional jet.Colgan began operations with the Q400 aircraft on February 4 with two aircraft, and will place the remaining aircraft into service during the first half of 2008. · Repurchase of Shares Held by Northwest: In November 2007, the Company purchased 2,492,060 shares of its outstanding common stock from Northwest Airlines Corp. (“Northwest”) at a discounted purchase price of $13.22 per share for total consideration of approximately $33 million.On January 2, 2008, the Company purchased its Series A Preferred Share from Northwest at a purchase price of $20 million in accordance with previously negotiated terms entered into as part of Northwest’s assumption of Pinnacle’s ASA in December 2006.The Company has repurchased approximately 20% of its outstanding common stock since implementing a share repurchase program in May 2007.In addition, repurchasing Northwest’s common and preferred holdings represent the last step in removing all corporate governance ties between the Company and Northwest.Both the Company and Northwest can now focus on their relationship as independent airline business partners. “I am proud of our People at both our Pinnacle and Colgan subsidiaries,” said Philip Trenary, President and Chief Executive Officer of Pinnacle Airlines Corp.“Each of our operating subsidiaries achieved governmental certification and introduced a new fleet type into service in near record time.While we are disappointed that Colgan’s financial performance suffered in 2007 due to high fuel prices in Colgan’s pro-rate operations, we expect our new capacity purchase agreements with Continental and Delta using Q400 and CRJ-900 aircraft to be very successful long-term opportunities for our airline subsidiaries.” Fourth Quarter 2007 Financial and Operating Results Pinnacle completed 109,787 block hours and 65,820 departures, increases of 5% and 4%, respectively, over the same period in 2006.The primary reason for the increases was the 11% increase in Pinnacle’s operating fleet as compared to 2006.Colgan completed 32,242 block hours and 27,189 departures during the fourth quarter. 1 The Company recorded operating revenue of $201.1 million, a decrease of $3.4 million, or 2%, over the same period in 2006.Operating revenue was reduced by approximately $81.2 million for contractual changes in Pinnacle’s ASA with Northwest.The amortization of net deferred revenue associated with Pinnacle’s ASA also increased revenue by approximately $6.1 million.The acquisition of Colgan increased the Company’s consolidated revenue by approximately $49.4 million. Consolidated operating income and operating margin were $9.4 million and 4.7%, respectively.Inclusive of corporate expenses that have historically been presented with Pinnacle’s operations, Pinnacle achieved an operating margin of 9.5%, while Colgan recorded a negative operating margin of (10.0)%.Consolidated operating income and operating margin for the fourth quarter of 2006 were approximately $19.6 million and 9.6%, respectively, excluding nonrecurring charges.Contractual changes under Pinnacle’s ASA with Northwest reduced operating income by $4.9 million, inclusive of the amortization of net deferred revenue associated with the ASA.In addition, Pinnacle recorded an additional $0.5 million in the fourth quarter related to the settlement of performance penalties for the first half of 2007.Colgan’s operating loss of $4.9 million was caused by a number of factors.First and foremost, Colgan incurred a significant increase in the cost of fuel for its pro-rate operations.The average price of fuel increased by 29% since the first quarter of 2007, increasing Colgan’s operating costs by approximately $2.6 million during the fourth quarter.In addition, the fourth quarter is historically a period of low passenger demand for Colgan.The traditional seasonal decline in revenue was exacerbated by challenging weather conditions in the northeast, which caused Colgan to cancel a larger number of flights than normal.Both of the Company’s subsidiaries also incurred training and other start-up costs during the fourth quarter as each company prepared to begin operations with the CRJ-900 and Q400 aircraft. The Company and Colgan’s management team plan to take steps in 2008 to improve Colgan’s financial performance.The Company expects that Colgan’s new Q400 operations under its capacity purchase agreement with Continental will be profitable in 2008.In addition, Colgan is in the process of transitioning nine markets previously serviced through Pittsburgh as a US Airways Express carrier to Washington/Dulles International airport as a United Express carrier.United Airlines maintains a large hub at Washington/Dulles, providing for significant connecting opportunities for Colgan’s passengers.Further, Colgan’s management team is planning a number of initiatives to reduce the operating cost of Colgan’s pro-rate operations.These initiatives include transitioning Colgan’s maintenance base in Manassas, Virginia to Washington/Dulles, which will eliminate a significant number of non-revenue producing ferry flights.The Company and Colgan plan to evaluate each of Colgan’s pro-rate markets, including markets operated under essential air service subsidies from the federal government, to determine the long-term viability of each market in light of the large increase in Colgan’s fuel costs. Total nonoperating income for the fourth quarter was approximately $0.4 million, an increase of approximately $1.1 million as compared to the fourth quarter of 2006.This is primarily attributable to a $2.3 million increase in interest income from the Company’s significantly larger short-term investment portfolio.This increase was offset by an increase in interest expense of $1.3 million, primarily due to the addition of interest expense associated with Colgan’s owned Saab 340 aircraft fleet and the interest associated with borrowings for the acquisition of the CRJ-900 aircraft that delivered during the fourth quarter. Year-to-Date 2007 Financial and Operating Results Pinnacle completed 438,988 block hours and 265,418 departures, increases of 6% and 6%, respectively, over 2006.The Company’s Colgan subsidiary completed 126,675 block hours and 107,171 departures from the acquisition date of January 18, 2007 through the end of the year. For the year ended December 31, 2007, the Company recorded operating revenue of $787.4 million, a decrease of $37.2 million, or 5%, over 2006.Operating revenue was reduced by approximately $323.8 million for contractual changes in the ASA.The amortization of net deferred revenue associated with Pinnacle’s ASA also increased revenue by approximately $22.6 million.The acquisition of Colgan increased the Company’s consolidated revenue by approximately $192.3 million. Operating income and operating margin were $52.1 million and 6.6%, respectively, year-to-date.Excluding nonrecurring items related to a decrease in Saab return condition accruals of approximately $1.0 million, operating income and operating margin were $51.0 million and 6.5%, respectively, for the year ended December 31, 2007.Inclusive of corporate costs historically presented as part of Pinnacle’s financial results, Pinnacle achieved a full year operating margin of 9.5%, while Colgan recorded a negative operating margin of (2.3)% for 2007.Consolidated operating income and operating margin were approximately $85.3 million and 10.3%, respectively, excluding nonrecurring items, for 2006.Contractual changes in Pinnacle’s ASA with Northwest, net of the related amortization of deferred revenue, reduced operating income by approximately $21.1 million for 2007.In addition, Pinnacle recorded $2.9 million in performance penalties related to the first half of 2007.Pinnacle’s operating income also declined by $5.8 million, primarily as a result of increased costs associated with training for additional pilots due to the industry-wide increase in pilot attrition in 2007, and costs associated with the induction of the CRJ-900 aircraft into Pinnacle’s fleet.Colgan’s operating loss of $4.5 million further contributed to the year-over-year decline in operating income. 2 Net income and EPS for the year ended December 31, 2007 were $34.6 million and $1.50, respectively, excluding the potential one-time, non-cash charge that the Company is analyzing related to its deferred tax liability.Excluding nonrecurring items related to a $4.1 million loss on the Company’s Northwest claim sale and a decrease in Saab return condition accruals of approximately $1.0 million, net income and EPS were $36.6 million and $1.59, respectively, for the year ended December 31, 2007.Excluding nonrecurring items, net income and EPS for the year ended December 31, 2006 were $52.7 million and $2.40, respectively. Cash and Short-Term Investments The Company ended the year with cash and short-term investments totaling $213.6 million. The Company’s balance of cash and short-term investments decreased by approximately $31.5 million during the fourth quarter, primarily as a result of the Company’s $33 million purchase of common shares from Northwest. About Pinnacle Airlines Corp. Pinnacle Airlines Corp., an airline holding company, is the parent company of Pinnacle Airlines, Inc. and Colgan Air, Inc.Pinnacle Airlines, Inc. operates under the name Northwest Airlink and Delta Connection and operates 133 CRJ-200 and five CRJ-900 regional jet aircraft in the United States and Canada.Colgan Air, Inc. operates as Continental Connection, United Express and US Airways Express and operates a fleet of four Q400, 42 Saab 340 and six Beech 1900 turboprop regional aircraft. Non-GAAP Disclosures This release and certain tables accompanying this release include certain financial information not prepared in accordance with generally accepted accounting principles (“GAAP”), regarding operating income, operating margin, net income and EPS for the three and twelve months ended December 31, 2007 and 2006 excluding the loss on sale of unsecured claim, increases and decreases in the provision for losses associated with the bankruptcy filings of Northwest and Mesaba, the provision for uncertain tax positions identified in connection with the IRS review and the nonrecurring charge related to the pilot post-retirement liability.The Company believes that this information is useful to investors as it indicates more clearly the Company’s comparative year-to-year results. None of this information should be considered a substitute for any measures prepared in accordance with GAAP.The Company has included its reconciliations of these non-GAAP financial measures to the most comparable GAAP financial measures in the accompanying schedules. Forward-Looking Statements This press release contains various forward-looking statements that are based on management's beliefs, as well as assumptions made by and information currently available to management. Although the Company believes that the expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such expectations will prove to have been correct.Such statements are subject to certain risks, uncertainties and assumptions, including those set forth in our filings with the Securities and Exchange Commission, which are available to investors at our website or online from the Commission.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove erroneous, actual results may vary materially from results that were anticipated or projected. The Company does not intend to update these forward-looking statements before its next required filing with the Securities and Exchange Commission. For further information, please contact Joe Williams, at (901) 346-6162, or visit our website at www.pncl.com. ### 3 Pinnacle Airlines Corp. Condensed Consolidated Statements of Income (Unaudited) (in thousands, except per share data) Three Months Ended December 31, 2007 2006 Operating revenues Regional airline services $ 198,482 $ 202,144 Other 2,617 2,376 Total operating revenues 201,099 204,520 Operating expenses Salaries, wages and benefits 52,467 37,248 Aircraft maintenance, materials and repairs 24,180 8,161 Aircraft rentals 34,664 66,031 Aircraft fuel 11,548 27,650 Other rentals and landing fees 14,627 9,181 Ground handling services 24,607 21,603 Commissions and passenger related expense 6,269 1,022 Depreciation and amortization 2,444 1,053 Other 20,859 13,005 Provision for decreases in losses associated with bankruptcy filings of Northwest and Mesaba - (41,399 ) Total operating expenses 191,665 143,555 Operating income 9,434 60,965 Operating income as a percentage of operating revenues 4.7 % 29.8 % Nonoperating income (expense) Interest income 3,133 760 Interest expense (2,744 ) (1,429 ) Miscellaneous income 20 13 Total nonoperating income (expense) 409 (656 ) Income before income taxes 9,843 60,309 Income tax expense 3,137 23,534 Net income $ 6,706 $ 36,775 Basic earnings per share $ 0.35 $ 1.68 Diluted earnings per share $ 0.32 $ 1.67 Shares used in computing basic earnings per share 19,411 21,945 Shares used in computing diluted earnings per share 20,894 22,022 4 Pinnacle Airlines Corp. Condensed Consolidated Statements of Income (Unaudited) (in thousands, except per share data) Years Ended December 31, 2007 2006 Operating revenues Regional airline services $ 777,179 $ 816,787 Other 10,195 7,836 Total operating revenues 787,374 824,623 Operating expenses Salaries, wages and benefits 202,860 141,835 Aircraft maintenance, materials and repairs 86,899 35,110 Aircraft rentals 138,661 264,124 Aircraft fuel 38,487 109,224 Other rentals and landing fees 58,986 43,135 Ground handling services 97,843 87,390 Commissions and passenger related expense 24,204 3,711 Depreciation and amortization 9,265 3,985 Other 79,129 52,132 Provision for decreases in losses associated with bankruptcy filings of Northwest and Mesaba (1,048 ) (43,571 ) Total operating expenses 735,286 697,075 Operating income 52,088 127,548 Operating income as a percentage of operating revenues 6.6 % 15.5 % Nonoperating income (expense) Interest income 11,601 2,548 Interest expense (8,853 ) (5,578 ) Miscellaneous (expense) income, net (3,799 ) 82 Total nonoperating expense (1,051 ) (2,948 ) Income before income taxes 51,037 124,600 Income tax expense 16,400 46,801 Net income $ 34,637 $ 77,799 Basic earnings per share $ 1.66 $ 3.55 Diluted earnings per share $ 1.50 $ 3.54 Shares used in computing basic earnings per share 20,897 21,945 Shares used in computing diluted earnings per share 23,116 21,974 5 Pinnacle Airlines Corp. Condensed Consolidated Balance Sheets (in thousands, except share data) December 31, December 31, 2007 2006 Assets Current assets Cash and cash equivalents $ 26,785 $ 705 Restricted cash 5,327 1,250 Short-term investments 186,850 72,700 Receivables, net of allowances of $131 in 2007 and $7,806in 2006 31,107 100,925 Spare parts and supplies, net of allowances of $2,536 in 2007 and $1,517 in 2006 16,030 8,061 Prepaid expenses and other assets 16,535 13,753 Deferred income taxes, net of allowance 12,285 - Total current assets 294,919 197,394 Property and equipment Flight equipment 181,097 38,436 Aircraft pre-delivery payments 62,702 - Other property and equipment 39,969 24,470 283,768 62,906 Less accumulated depreciation (28,358 ) (21,921 ) Net property and equipment 255,410 40,985 Deferred income taxes, net of allowance 79,856 - Other assets, primarily aircraft lease deposits 28,528 27,262 Debt issuance costs, net of amortization of $636 in 2007 and $414 in 2006 4,598 3,978 Goodwill 28,206 18,422 Intangible assets, net of amortization of $3,594 in 2007 and $1,883 in 2006 17,071 13,232 Total assets $ 708,588 $ 301,273 Liabilities and stockholders’ equity Current liabilities Current maturities of debt and capital leases $ 11,028 $ - Pre-delivery payment facilities 63,603 - Bank line of credit 8,375 - Accounts payable 33,062 18,201 Accrued expenses 80,316 26,190 Income taxes payable 2,356 16,658 Deferred income taxes - 6,815 Deferred revenue 24,099 - Other current liabilities 20,620 5,980 Total current liabilities 243,459 73,844 Senior convertible notes 121,000 121,000 Long-term debt, less current maturities 71,812 - Capital leases, net of current maturities 3,668 - Deferred income taxes - 7,112 Deferred revenue, net of current portion 209,752 - Other liabilities 1,075 2,296 Commitments and contingencies - - Stockholders’ equity Series A preferred share, stated value $100 per share; one share authorized and issued - - Common stock, $0.01 par value; 40,000,000 shares authorized; 22,402,999 and 22,080,585 shares issued, respectively 224 221 Treasury stock, at cost, 4,450,092 shares (68,152 ) - Additional paid-in capital 91,165 86,152 Net unrealized loss, primarily related to derivatives (10,200 ) - Retained earnings 44,785 10,648 Total stockholders’ equity 57,822 97,021 Total liabilities and stockholders’ equity $ 708,588 $ 301,273 6 Pinnacle Airlines Corp. Condensed Consolidated Statements of Cash Flows (in thousands) Years Ended December 31, 2007 2006 Cash provided by operating activities $ 275,480 $ 21,101 Cash used in investing activities (220,133 ) (34,963 ) Cash used in financing activities (29,267 ) (17,000 ) Net change in cash and cash equivalents 26,080 (30,862 ) Cash and cash equivalents at beginning of period 705 31,567 Cash and cash equivalents at end of period $ 26,785 $ 705 7 Pinnacle Airlines Corp. Reconciliation of Non-GAAP Disclosures (Unaudited) Three Months Ended December 31, 2007 2006 % Increase (Decrease) (in thousands, except per share data) Operating Income: Operating incomein accordance with GAAP $ 9,434 $ 60,965 (85 )% Add:Provision for decreases in lossesassociated with bankruptcy filings of Northwestand Mesaba - (41,399 ) (100 )% Non-GAAP operating income $ 9,434 $ 19,566 (52 )% Operating Margin: Operating margin in accordance with GAAP 4.7 % 29.8 % (25.1) pts. Add:Provision for decreases in lossesassociated with bankruptcy filings of Northwestand Mesaba - (20.2 )% (20.2) pts. Non-GAAP operating margin 4.7 % 9.6 % (4.9) pts. Net Income: Net income in accordance with GAAP $ 6,706 $ 36,775 (82 )% Add:Provision for decreases in lossesassociated with bankruptcy filings ofNorthwestand Mesaba, net of related tax - (26,052 ) 100 % Add:Provision for uncertain tax positions identified inconnection with IRS review - 1,542 (100 )% Non-GAAP net income $ 6,706 $ 12,265 (45 )% Diluted EPS: Diluted EPS in accordance with GAAP $ 0.32 $ 1.67 (81 )% Add:Provision for decreases in lossesassociated with bankruptcy filings ofNorthwestand Mesaba, net of related tax - (1.18 ) 100 % Add:Provision for uncertain tax positions identified inconnection with IRS review - 0.07 (100 )% Non-GAAP diluted EPS $ 0.32 $ 0.56 (43 )% Pinnacle Airlines Corp. Reconciliation of Non-GAAP Disclosures (Unaudited) Years Ended December 31, 2007 2006 % Increase (Decrease) (in thousands, except per share data) Operating Income: Operating incomein accordance with GAAP $ 52,088 $ 127,548 (59 )% Add:Pilot post-retirement liability - 1,300 (100 )% Add:Provision for decreases in lossesassociated with bankruptcy filings of Northwestand Mesaba (1,048 ) (43,571 ) 98 % Non-GAAP operating income $ 51,040 $ 85,277 (40 )% Operating Margin: Operating margin in accordance with GAAP 6.6 % 15.5 % (8.9) pts. Add:Pilot post-retirement liability - 0.1 % (0.1) pts. Add:Provision for decreases in lossesassociated with bankruptcy filings of Northwestand Mesaba (0.1 )% (5.3 )% 5.2 pts. Non-GAAP operating margin 6.5 % 10.3 % (3.8) pts. Net Income: Net income in accordance with GAAP $ 34,637 $ 77,799 (55 )% Add:Loss on sale of unsecured claim, net of related tax 2,631 - 100 % Add:Provision for decreases in lossesassociated with bankruptcy filings ofNorthwestand Mesaba, net of related tax (666 ) (27,417 ) 98 % Add:Provision for uncertain tax positions identifiedin connection with IRS review - 1,542 (100 )% Add:Pilot post-retirement liability, net of related tax - 812 (100 )% Non-GAAP net income $ 36,602 $ 52,736 (31 )% Diluted EPS: Diluted EPS in accordance with GAAP $ 1.50 $ 3.54 (58 )% Add:Loss on sale of unsecured claim, net of related tax 0.12 - 100 % Add:Provision for decreases in lossesassociated with bankruptcy filings ofNorthwestand Mesaba, net of related tax (0.03 ) (1.25 ) 98 % Add:Provision for uncertain tax positions identified in connection with IRS review - 0.07 (100 )% Add:Pilot post-retirement liability, net of related tax - 0.04 (100 )% Non-GAAP diluted EPS $ 1.59 $ 2.40 (34 )% 8 Pinnacle Airlines Corp. Operating Statistics (Unaudited) CRJ Turboprop Three Months Ended December 31, Three Months Ended December 31, 2007 2006 Change 2007 Other Data: Revenue passengers (in thousands) 2,518 2,303 9 % 386 Revenue passenger miles (in thousands) (1) 1,149,586 1,094,815 5 % 71,281 Available seat miles (in thousands) 1,476,501 1,467,479 1 % 155,619 Passenger load factor (2) 77.9 % 74.6 % 3.3 pts 45.8 % Operating revenue per available seat mile (in cents) 10.27 13.94 (26 )% 31.75 Operating cost per available seat mile (in cents) 9.30 9.78 (5 )% 34.92 Operating revenue per block hour $ 1,382 $ 1,956 (29 )% $ 1,532 Operating cost per block hour $ 1,251 $ 1,373 (9 )% $ 1,685 Block hours 109,787 104,566 5 % 32,242 Departures 65,820 63,060 4 % 27,189 Average daily utilization (block hours) 8.53 9.17 (7 )% 7.20 Average stage length (miles) 453 469 (3 )% 185 Number of operating aircraft (end of period) 138 124 11 % 48 CRJ Turboprop Years Ended December 31, Year Ended December 31, 2007 2006 Change 2007 (3) Other Data: Revenue passengers (in thousands) 9,995 8,988 11 % 1,498 Revenue passenger miles (in thousands) (1) 4,620,861 4,288,531 8 % 277,327 Available seat miles (in thousands) 6,004,860 5,640,629 6 % 599,402 Passenger load factor (2) 77.0 % 76.0 % 1 pt 46.3 % Operating revenue per available seat mile (in cents) 9.91 14.62 (32 )% 32.09 Operating cost per available seat mile (in cents) 8.97 12.36 (27 )% 32.85 Operating revenue per block hour $ 1,356 $ 1,987 (32 )% $ 1,518 Operating cost per block hour $ 1,226 $ 1,679 (27 )% $ 1,554 Block hours 438,988 415,069 6 % 126,675 Departures 265,418 251,091 6 % 107,171 Average daily utilization (block hours) 8.73 9.17 (5 )% 7.32 Average stage length (miles) 458 470 (3 )% 184 Number of operating aircraft (end of period) 138 124 11 % 48 (1) Revenue passenger miles represents the number of miles flown by revenue passengers. (2) Passenger load factor equals revenue passenger miles divided by available seat miles. (3) The Company purchased Colgan on January 18, 2007, as discussed in Note 3 to our consolidated financialstatements.The “year ended” for turboprops implies the period from the date of purchase of Colgan throughDecember 31, 2007.We did not operate turboprops during 2006. The Company had 5,316 employees as of December 31, 2007, an increase of 38% over the 3,860 employees as ofDecember 31, 2006. 9
